Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 10, 11, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman et al (US 20090213815, “Sherman”).
		
	Re claims 1 and 17, Sherman discloses a device comprising storage (figure 1, element 110 and 115); paragraph [0032]) and processing circuitry (figure 1, element 105; paragraph [0031]) configured to: identify a first transmission (sending a first noncollided packet) received from a first device (terminal 2), wherein the first transmission is over a shared access medium; identify a second transmission (sending a second noncollided 
	Re claims 2 and 18, Sherman discloses identifying a number of interruptions between the first transmission and the second transmission (figure 3, identifying two collided packets between noncollided packets).
	Re claim 5, Sherman discloses identifying a plurality of available transmission slots; and selecting a first available transmission slot (figure 3, a terminal sending a noncollided/collided packet).
	Re claim 6, Sherman discloses the first available transmission slot is selected
randomly (figure 3, a terminal choosing a slot randomly for sending a noncollided/collided packet).
		Re claim 7, Sherman discloses the first transmission is associated with a first
transmission opportunity of the first device (terminal 2 sending a first noncollided packet) and the second transmission is associated with a second transmission opportunity of the first device (terminal 2 sending a second noncollided packet).
	Re claims 10 and 11, Sherman discloses a device comprising an antenna (figure 1, element 125) coupled to the transceiver to transmit and receive wireless signals (figure 1, element 120).




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Lin et al (US 20070195813, “Lin”).

	Re claims 3 and 19, Sherman discloses all of the limitations of the base claim, but fails to disclose determining, based on the number of interruptions, a backoff value for the device. However, Lin discloses determining a backoff value based on the number of interruptions (paragraph [0021]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sherman with Lin for the benefit of providing reliable data communication by utilizing backoff time based on a number of collisions.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Axer et al (US 20190268941, “Axer”).
		Re claim 8, Sherman discloses the shared access medium is associated with a
.  

Allowable Subject Matter

Claims 4, 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-16 are allowable. 
The following is an examiner's statement for reasons for allowance.
Claim 12 is allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest identifying a first frame received from a first device, wherein the first frame comprises an indicator for a number of interruptions during a backoff period; determining, based on the backoff value of the second device, an available transmission slot between the first frame and the second frame; and initiating a transmission of a third device during the available transmission slot.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467